Citation Nr: 1514817	
Decision Date: 04/07/15    Archive Date: 04/21/15

DOCKET NO.  10-22 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for left foot plantar fasciitis with calcaneal heel spurs.

2.  Entitlement to an evaluation in excess of 10 percent for right foot plantar fasciitis with calcaneal heel spurs.

3.  Entitlement to an evaluation in excess of 10 percent for costochondritis.

4.  Entitlement to an evaluation in excess of 10 percent for right thigh strain.

5.  Entitlement to an evaluation in excess of 10 percent for bilateral foot tinea cruris and tinea pedis with dystrophic nails.

6.  Entitlement to service connection for bilateral flat feet, claimed as bilateral foot and ankle pain.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from October 1980 to April 1992.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions rendered in July 2008 and November 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board's review of the record reveals that further development on these issues is warranted.

As an initial matter, additional evidence, to include VA outpatient treatment records dated in June 2012 and VA examination reports dated in February 2013, was added to the record since the June 2012 supplemental statement of the case (SSOC) was issued for the matter of entitlement to service connection for bilateral flat feet and before the case was transferred to the Board.  Additional evidence, to include a March 2015 VA examination report for housebound status or permanent need for regular aid and attendance, was added to the record since the April 2014 statement of the case (SOC) was issued for the increased rating matters on appeal and before the case was transferred to the Board.  As the additional evidence is relevant to the matters on appeal the AOJ must review the additional evidence received and issue an SSOC.  38 C.F.R. §§ 19.31, 19.37 (2014).  The Board notes that since this evidence was not submitted by the Veteran nor was it referred to the Board under 19.37(b), there is no basis for a waiver of RO consideration.  See 38 C.F.R. § 20.1304 (2014)

Regarding the claim of entitlement to service connection for bilateral flat feet, the Board has determined that the May 2008 VA medical examination is inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (finding that if VA provides the Veteran with an examination in a service connection claim, the examination must be adequate).  Bare conclusions reached by the May 2008 examiner do not constitute a complete rationale, as the examiner provided no supporting rationale for the determination that the Veteran's claimed flat feet were of hereditary origin and were neither caused by nor aggravated by military service beyond normal life progression.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (noting that the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).  Under these circumstances, the Board will not proceed with final adjudication of the claim until a competent medical examination and opinion are provided which adequately addresses the nature and etiology of the Veteran's claimed bilateral flat feet.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The record also reflects that the Veteran has received VA medical treatment for his claimed bilateral flat feet and service-connected skin, feet, thigh, and chest disabilities from the VA Medical Center (VAMC) in San Antonio, Texas, the VA Outpatient Clinic (VAOPC) in Laredo, Texas, and the VA Texas Valley Coastal Bend Health Care System (VAHCS) in Harlingen, Texas.  However, as evidence of record only includes complete treatment records dated up to May 2011 from those facilities, all pertinent VA treatment records should be obtained and properly associated with the record.  See 38 U.S.C.A. § 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (finding that VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Finally, the Veteran has reported that he received left foot and lower extremity surgery in July 2011 from a private treatment provider identified as David S. Jenson, DPM.  All identified private treatment records should be obtained and associated with the record.  38 C.F.R. § 3.159(c) (2014).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all VA treatment records for the Veteran dated from May 2011 to the present.  All attempts to obtain these records must be documented in the claims file.

2.  Request authorization from the Veteran, and then attempt to obtain all treatment records for the Veteran from David S. Jenson, DPM.  The RO must make at least 2 attempts to obtain these records unless the first attempt demonstrates that further attempts would be futile.  If records are not obtained, the RO must inform the Veteran (1) of the identify to the records sought, (2) of the steps taken to obtain them, (3) that the claim will be rated based on the evidence available, and (4) that if the records are later obtained, the claim may be re-adjudicated.

2.  The Veteran must be afforded a VA examination from an appropriate examiner to ascertain the nature and etiology of his claimed bilateral flat feet.  The claims file must be made available to the examiner in conjunction with the examination.  The examiner must perform any test or studies deemed necessary for accurate assessment.

After a review of the evidence of record, a clinical examination, and with consideration of the Veteran's statements, the examiner should provide all diagnoses for any current bilateral flat foot disability and an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current bilateral flat foot disability began in service, was caused by service, or is otherwise related to service.  The examiner should acknowledge and discuss the normal foot findings on service enlistment in May 1980; the in-service complaints of foot pain following running in January and February 1989 with assessment of mild, bilateral pes valgo planus; the February 1989 in-service bilateral foot X-ray report that revealed no significant foot abnormalities; the post-service findings of bilateral pes planus; and the Veteran's contentions that his claimed bilateral flat feet disorder began during active service after overuse in physical training.

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.  

A complete rationale should be provided for any opinion or conclusion expressed.  

3.  The AOJ must notify the Veteran that it is his responsibility to report for any scheduled examination, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained and associated with the Veteran's record that shows that notice scheduling the examination was sent to his last known address.  Documentation must be also be obtained and associated with the Veteran's record demonstrating any notice that was sent was returned as undeliverable.

4.  Thereafter, the AOJ must readjudicate the Veteran's claims on appeal, taking into consideration all relevant evidence associated with the evidence of record since the June 2012 SSOC (for the service connection claim) and April 2014 SOC (for the increased rating claims).  If any benefit remains denied, a SSOC must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).












_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

